DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims 
Claims 1-15, as filed on 12/29/2020, are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 15: “Torsion Spring” (as best understood it is believed that the torsion spring is the spring snap 924, 925 and opening 929).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claims 1-15 it is suggested to amend “The apparatus” to ---The exercise apparatus---.
Claim 1, line 2: amend “both left and right sides” to --- both a left and a right side---.
Claim 1, line 5: amend “the ground” to ---a ground---.
Claim 4, line 2: remove comma after “both”.
Claim 4, line 3: amend “the shape” to ---a shape---
Claim 4, line 4: amend “the center” to ---a center---.
Claim 4, line 5: amend “has” to ---having---.
Claim 5, line 2: amend “the front” to ---a front---.
Claim 6, line 2: amend “the underside” to ---an underside---.
Claim 6, line 2: amend “where” to ---wherein---.
Claim 8, line 2: amend “the top part” to ---a top part---.
Claim 9, line 2: amend “the top part” to ---a top part---.
Claim 13, line 2:
Claim 13, line 5: amend “the ground” to ---a ground---.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, line 2 recites: “in the center”. There is a lack of antecedent basis for “center” within the claims. Likewise it is unclear what center is being claimed (of the wheel, cavity, or the device). Applicant is suggested to amend the limitation to ---in a center of the wheel---.
Claim 13, line 2 recites: “in the center”. There is a lack of antecedent basis for “center” within the claims. Likewise it is unclear what center is being claimed (of the wheel, cavity, or the device). Applicant is suggested to amend the limitation to ---in a center of the wheel---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9-12 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by US 20190030393 A1 (Petersen).
	Regarding Independent Claim 1, Petersen discloses an apparatus, comprising: 
	a single wheel (roller 110) having an interior cavity (lumen 112, see Figure 9 wherein the Lumen is an opening through the center of the roller 110) in the center with an opening on both left and right sides of the wheel (see Figure 9 wherein the lumen 112 passes through the center of the roller 110 and has an opening on each end of the roller 110); 

    PNG
    media_image1.png
    201
    459
    media_image1.png
    Greyscale

Figure 9: Petersen
	a central axle (shaft 140) housed inside of the interior cavity of the wheel (see Figures 1-8 wherein the shaft 140 is housed within the lumen 112), protruding through the left and right sides of the wheel's openings horizontal to the ground surface (see Figure 8 wherein the shaft 140 is horizontal and parallel to a flat ground surface and extends past the left and right sides of the roller 110);

    PNG
    media_image2.png
    172
    445
    media_image2.png
    Greyscale

Figure 8: Petersen
	and a contoured body (platform 105 with supports 115) connected to the central axle protruding from the sides of the wheel (platform 105 is connected to the shaft 140 via supports 115 connected to the underside of the platform 105).  
	Regarding Claim 2, Petersen further discloses the apparatus of claim 1, further comprising an ultra-wide profile wheel base (see Figure 8 wherein the roller 110 has an extended surface length relatively longer than the diameter of the roller 110).  
	Regarding Claim 3, Peterson further discloses the apparatus of claim 1, further comprising a wheel with surface characteristics that are flat (See Figure 8 wherein the roller 110 has a flat surface parallel to the flat ground surface).  
	Regarding Claim 4, Petersen further discloses the apparatus of claim 1, wherein: the contoured body is a housing for both the single wheel and the central axle (see Figures 1-8 wherein the roller 110 is housed within the supports 115 and under the platform 105) such that the contoured body is made to fit and partially cover the shape of the wheel in the central part of the contoured body (platform 105 with supports 115 cover the shape of the wheel from above as seen in Figure 3 and the supports 115 partially cover the sides of the roller 110 as seen in Figure 7); 
(supports 115) that house and secure the central axle protruding from either side of the wheel (supports 115 secure the ends of the shaft 140 at each end of the shaft 140).  
	Regarding Claim 5, Petersen further discloses the apparatus of claim 4, wherein the contoured body sections are set at three different distances relative to the front (front end 106) of the contoured body (Figure 7: Annotated; the front bottom and rear parts of the supports 115 are at different distances to the front end 106 of the platform 105).  

    PNG
    media_image3.png
    244
    424
    media_image3.png
    Greyscale

Figure 7: Petersen Annotated
	Regarding Claim 7, Petersen further discloses the apparatus of claim 4, having a rectangular opening on the contoured body (bottom surface openings 135, see Figure 2 wherein the bottom surface 135 of the platform 105 has rectangular openings).  

    PNG
    media_image4.png
    322
    575
    media_image4.png
    Greyscale

Figure 2: Petersen
	Regarding Claim 9, Petersen further discloses apparatus of claim 4, wherein the contoured body incorporates a mobile phone holder (first surface section 122; the first surface section 122 is capable of holding a user’s phone via gravity and friction on the top surface 120 of the device during use), located on a top (top surface 120) of the contoured body.  
	Regarding Claim 10, Petersen further discloses the apparatus of claim 1, further comprising a pair of handles (handles 125) connected to the contoured body (connected to the front of the platform 105).  
	Regarding Claim 11, Petersen further discloses the apparatus of claim 10, wherein the pair of handles are positioned forward from the central axle on the left and right sides of the contoured body (see Figure 2 wherein the handles 125 are located at the front edge 106 of the platform 105 in front of the roller 110 and shaft 140).  

	Regarding Claim 10, Petersen in a different interpretation further discloses the apparatus of claim 1, further comprising a pair of handles (handles 130) connected to the contoured body (handles 130 are attached on the far left and right sides of platform 105).  
	Regarding Claim 12, Petersen in the different interpretation further discloses the apparatus of claim 10, wherein the pair of handles form a 90-degree angle with the contoured body (Figure 4: Annotated; handles 130 create a 90 degree angle with the rear end 107 of the platform 105).  

    PNG
    media_image5.png
    298
    581
    media_image5.png
    Greyscale

Figure 4: Petersen Annotated


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190030393 A1 (Petersen) in view of US 20120157274 A1 (MacColl et al; henceforth MacColl).
	Regarding Claim 8, Petersen discloses the invention as substantially claimed, see above. Peterson does not disclose wherein the contoured body incorporates a counting device located on a top part of the contoured body.
	MacColl teaches an analogous single wheeled abdominal workout device comprising a wheel (wheel 103) with a central axle therethrough (axle 140) and a contoured body (central hoop 115 comprising display 101 and door 155, see Figure 1 wherein between the wheel 103 is the central hoop 115); 

    PNG
    media_image6.png
    439
    587
    media_image6.png
    Greyscale

Figure 1: MacColl
	wherein the contoured body incorporates a counting device (display 101, “Distance and revolution parameters may be accessed by the user on the display for visual review” ¶ 71) located on a top part of the contoured body (see Figure 1 wherein the display is located on the hoop 115 facing upwards such that the user can read the display).
(¶ 71).

Claims 13-15 rejected under 35 U.S.C. 103 as being unpatentable over US 9649521 B2 (Miller et al; henceforth Miller) in view of US 8550965 B2 (Candela et al; henceforth Candela).
	Regarding Independent Claim 13, Miller discloses an apparatus (fitness apparatus 100, Figure 1) comprising: 
	a single wheel (wheel 116) having an interior cavity in the center with an opening on both left and right sides of the wheel (centerbore 118; centerbore 118 extends throughout the wheel 116 to each side such that shaft 106 can be fed through as seen in Figure 1); 
	a central axle (shaft 106) housed inside of the interior cavity of the wheel (see Figure 1), protruding through the left and right sides of the wheel's openings horizontal to the ground surface (shaft 106 is horizontal and parallel to a flat ground surface); 
	and a pair of handles that are attached on either side of the central axle (handles 104, see Figure 2 and 3 wherein handles 104 are removably attached to the ends of the shaft 106); 
	wherein the handles are slide over the central axle and fastened through a torsion spring (projections 110, Figure 3; in as much as applicant has shown and best described the torsion springs are the projections which are spring loaded buttons that are depressed inward to allow for attachment and removable of the handles 104). 

    PNG
    media_image7.png
    192
    751
    media_image7.png
    Greyscale

Figure 3: Miller
	Miller discloses the invention as substantially claimed, see above. Miller does not disclose a pair of paddles that are attached on either side of the central axle.  
	Candela teaches an analogous abdominal roller exercise device (exercise device 10) solving the same issue of removably attachable handles to the roller comprising 
	a single ball (ball 50) facilitating rolling on a ground surface (ball 50 allows for the abdominal device to roll across a surface in any direction); 
	a central axle (protrusions 110) protruding from the left and right sides of the wheel (Figure 7 below) horizontal to the ground surface (protrusions 110 are horizontal and parallel to a flat ground surface that the device rests on); 
	a pair of paddles (handles 30 with forearm rests 160) that are attached on either side of the central axle (via push buttons 130 and shafts 150);   

    PNG
    media_image8.png
    313
    607
    media_image8.png
    Greyscale

Figure 7: Candela
	wherein each paddle slides over the central axle (shafts 150 slide over the ends of protrusions 110) and fastens through a torsion spring (“To attach handle 30, shaft 150 slides over protrusion 110 causing button 130 to retract. Once button 130 and hole 140 are properly aligned, button 130 will release into hole 140, securing handle 30 to exercise device 10, as shown in FIGS. 7 and 8” Col. 5, lines 21-25; in as much as applicant has shown and as best described the spring loaded button 130 are torsion springs). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Miller’s handles to be handles 30 with forearm rests 160 as taught by Candela, in order to allow for the user to target their inner and outer core muscles at varying angles (Col. 4, lines 64-67).  
	Regarding Claim 14, Miller in view of Candela further discloses the apparatus of claim 13, further comprising:
	 a pair of handles (Handles 30), each of which is connected to each respective paddle (handles 30 are attached at a distal end of the forearm rests 160).  
	Regarding Claim 15, Miller in view of Candela further discloses the apparatus of claim 13, wherein each paddle slides over the central axle and fastens through a torsion spring (projections 110, Figure 3; in as much as applicant has shown and best described the torsion springs are the projections which are spring loaded buttons that are depressed inward to allow for attachment and removable of the handles 104).   

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record US 20190030393 A1 (Petersen) fails to teach or render obvious the device in combination with all of the elements and structural and functional relationships as claimed and further including two storage areas on an underside of the contoured body wherein the storage areas house and secure a pair of knee pads.
The prior art of record does not disclose storage areas located on the bottom surface of the device and It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the structure to have the storage areas without improper hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.








/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784